IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


PENNYMAC CORPORATION                        : No. 322 EAL 2018
                                            :
                                            :
              v.                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
                                            :
GWENDOLYN L. JACKSON, PATRICIA              :
GRAY AND THE UNITED STATES OF               :
AMERICA                                     :
                                            :
                                            :
PETITION OF: PATRICIA GRAY                  :


                                         ORDER



PER CURIAM

      AND NOW, this 16th day of January, 2019, the Petition for Allowance of Appeal

and Application for Relief are DENIED.